                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

   IN RE:                                            CASE NO. 20-50672

   DEBTOR                                            CHAPTER 7

   MARK D. SHERMAN                                   JUDGE ALAN M. KOSCHIK

                                                     TRUSTEE’S MOTION FOR
                                                     TURNOVER OF FUNDS


              Now comes the Trustee, Kathryn A. Belfance (“Trustee”), and pursuant to 11

   U.S.C. §§ 541 and 542, respectfully moves the Court for an Order requiring the Debtor,

   Mark D. Sherman (“Debtor”), to turnover to the Trustee the sum of $2,739.83. In support

   of this Motion, the Trustee states the following:

              1.      On March 20, 2020, Debtor filed his bankruptcy petition with this Court

              under Chapter 7 of the United States Bankruptcy Code.

              2.      Kathryn A. Belfance is the duly appointed Chapter 7 Trustee of the within

              bankruptcy estate.

              3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §157 and

              §1334 and General Order No. 7 entered in this District on April 4, 2012. Venue is

              proper pursuant to 28 U.S.C. §1408 and/or §1409. This is a core proceeding

              pursuant to 28 U.S.C. §157(b)(2).

              4.      According to 11 U.S.C. §541, property of the estate includes “…all legal or

              equitable interests of the debtor in property as of the commencement of the case…”1




   1
       11 U.S.C. §541(a)(1).




20-50672-amk          Doc 15       FILED 09/30/20    ENTERED 09/30/20 13:37:49           Page 1 of 4
          5.      In March of 2020, Debtor’s counsel provided copies of Debtor’s 2019

          federal and state income tax returns which allowed the Trustee to determine the

          non-exempt portion of her liquid funds to be as follows:

          $ 3,601.00 (2019 federal tax refund)
              848.00 (2019 state tax refund)
          $ 4,449.00
              115.83 (balance of Huntington Bank account as of the date of filing)
          $ 4,564.83
          - 1,325.00 (less balance available of O.R.C. 2329.66(A)(18))
          - 500.00 (less balance available of O.R.C. 2329.66(A)(3))
          $ 2,739.83 (amount due)

          6.      Therefore, the Trustee requests the turnover of $2,739.83 due from

          Debtor’s non-exempt portion of his 2019 federal and state income tax refunds.

          WHEREFORE, Trustee prays the Court for an Order directing and requiring the

   Debtor, Mark D. Sherman, to turn over the sum of $2,739.83 to the Trustee, without a

   hearing, pursuant to Title 11 U.S.C. §102(1)(b)(i), unless a hearing is requested by the

   debtor or party in interest within twenty-one (21) days after notice hereof, and for such

   other and further relief that the Court deems proper.

                                                           Respectfully submitted,

                                                           /s/ KATHRYN A. BELFANCE
                                                           KATHRYN A. BELFANCE
                                                           Registration No. 0018035
                                                           Chapter 7 Trustee
                                                           50 S. Main Street, 10th Floor
                                                           Akron, Ohio 44308
                                                           (330) 434-3000 (Phone)
                                                           (330) 434-9220 (Fax)
                                                           kb@rlbllp.com




20-50672-amk      Doc 15     FILED 09/30/20      ENTERED 09/30/20 13:37:49           Page 2 of 4
                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 30th day of September 2020, a copy of the foregoing

   Motion for Turnover was served as follows:

   Via the Court’s Electronic Case Filing System on these entities and individuals who are
   listed on the Court’s Electronic Mail Notice List:

   Office of the United States Trustee
   Stephen C. Lawson, at lawyerlawson@yahoo.com
   Kathryn A. Belfance, Chapter 7 Trustee, at kb@rlbllp.com

   And by regular U.S. mail, postage prepaid, on:

   Mark D. Sherman, Debtor, 8594 Gotham Road, Garrettsville, OH 44231




                                                       /s/ KATHRYN A. BELFANCE
                                                       KATHRYN A. BELFANCE
                                                       Chapter 7 Trustee




20-50672-amk     Doc 15     FILED 09/30/20      ENTERED 09/30/20 13:37:49           Page 3 of 4
                 NOTICE OF TRUSTEE’S MOTION FOR TURNOVER

          The Trustee has filed papers with the Court for turnover of estate property.

          Your rights may be affected. You should read these papers carefully and
   discuss them with your attorney, if you have one in this bankruptcy case. (If you do
   not have an attorney, you may wish to consult one.)

          If you do not want the Court to order the turnover of estate property, or if
   you want the Court to consider your views on the matter, then on or before twenty
   (21) days after service is filed, or such other time fixed by the Federal Rules of
   Bankruptcy Procedure or statute or as the Court may order, serve a response or
   request for hearing. If no response or request for hearing is timely filed with the
   Court and served upon counsel for the movant, the Court may grant the relief
   requested in the motion without a hearing.

          If you do not want the Court to grant the order for turnover without holding a
   hearing, or if you want the Court to consider you views on the motion, then on or before
   October 21, 2020, you or your attorney must:

                  File with the Court a written objection or response to:

                                  Clerk, United States Bankruptcy Court
                                            455 Federal Bldg.
                                             2 South Main St.
                                           Akron, Ohio 44308

   If you mail your Objection to the Court for filing, you must mail it early enough so the
   Court will receive it on or before the date stated above.

                  You must also mail a copy to:

                                         Kathryn A. Belfance, Esq.
                                       Roderick Linton Belfance LLP
                                        50 S. Main Street, 10th Floor
                                             Akron, Ohio 44308

          If you or your attorney do not take these steps, the Court may decide that
   you do not oppose the relief sought in the motion or objection and may enter an
   order granting that relief without holding a hearing.

   Date: September 30, 2020                     Signature: /s/ Kathryn A. Belfance
                                                Name: Kathryn A. Belfance, Esq.
                                                          Chapter 7 Trustee




20-50672-amk      Doc 15    FILED 09/30/20       ENTERED 09/30/20 13:37:49           Page 4 of 4
